DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Art Unit- Location 
The Art Unit location of your application in the USPTO has changed. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2642.
	Response to Amendment
This Action is in response to Applicant’s amendment filed on 01/22/2021. Claims 1-20 are still pending in the present application.  This Action is made FINAL.
Response to Arguments
Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.

3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a)
Claims 1-5, 8-9 and 12-20 are rejected under 35 U.S.C. 103 as being un-patentable over Venkatraman et al Patent Application No. :( US 2017/0072110 A1) hereinafter referred as Venkatraman, in view of Morioka   US Patent Application No.:( US 2017/0219342 A1) hereinafter referred as Morioka.
For claim 1, Venkatraman teaches a terminal device for use with a wireless telecommunications network, the terminal device comprising: 
sensor circuitry (104 figure 1) configured to detect a value of a parameter which is variable in response to a variation in vertical position of the terminal device (102 figure 1) (paragraphs [0015], lines [0019], lines 1-5);
receiver circuitry configured to receive (402 figure 2), from infrastructure equipment of the wireless telecommunications network (116 figure 1) (paragraph  [0013], lines 1-13), a reference value of the parameter and a reference value of the vertical position at which the reference value of the parameter is associated, the reference value of the vertical position being defined relative to a first reference vertical position (110 fig. 1) (402, 406 figure 4) (paragraph  [0050], lines 1-18);
 processing circuitry configured to determine a value of the vertical position of the terminal device defined relative to a second reference vertical position, wherein the determining comprises: 
determining the second reference vertical position based on a geographical position of the terminal device (112 fig. 1) (paragraph [0051]-[0052], lines 1-18 the new altitude is presented as the 2nd vertical position);
(paragraph  [0052-[0055], lines 1-18); 
determining the value of the vertical position of the terminal device defined relative to the second reference vertical position based on a difference between the determined value of the vertical position of the terminal device defined relative to the first reference vertical position and the second reference vertical position (paragraphs  [0042], lines 22-26  [0060]-[0062], lines 1-18). Venkatraman disclose all the subject matter of the claimed invention with the exemption of the wherein the reference value of the parameter  and the reference value of the vertical position at which the reference value of the parameter is associated is received together with data indicative of one or more of a valid duration of the reference value of the parameter and the reference value of the vertical position at which the reference value of the parameter is associated, wherein the valid duration is updateable based on a prediction of upcoming differences in atmospheric pressure as recited in claim 6.
Morioka from the same or analogous art teaches the wherein the reference value of the parameter (s3 fig5)(paragraph [0063], lines 1-7) and the reference value of the vertical position (altitude) at which the reference value of the parameter is associated is received together with data indicative of one or more of a valid duration of the reference value of the parameter (s5 fig5) (paragraph [0063], lines 7-19) and the reference value of the vertical position at which the reference value of the parameter is associated, wherein the valid duration is updateable based on a prediction of upcoming differences in atmospheric pressure (paragraph [0030], lines 1-7) and (paragraph [0066], lines 1-14). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the wherein the reference value of the parameter and the reference value of the vertical position at which the reference value of the parameter is associated is received together with data indicative of one or more of a valid duration of the reference value of the parameter and the reference value of the vertical position at which the reference value of the parameter is associated, wherein the valid duration is updateable based on a prediction of upcoming differences in atmospheric pressure as taught by Morioka into the indoor positioning using pressure sensors device of Venkatraman.   
Morioka into the indoor positioning using pressure sensors device of Venkatraman. As disclosed in Morioka, the motivation for the combination would be to use the reference value of the parameter based on the measurement of the barometer that measure the  atmospheric pressure, weather and determining altitude. It will help the mobile device to be located faster according to the elevation in a geographical position, becoming more efficient and reliable for a better localization and connection with a better communication quality.
For claim 2, Venkatraman teaches the terminal device, wherein the first reference vertical position is sea level (110 fig. 1) (paragraph  [0016], lines 8-12).
For claim 3, Venkatraman teaches the terminal device, wherein the second reference vertical position is ground elevation at a geographical position of the terminal device (112 fig. 1) (paragraph [0016], lines 13-18).  
For claim 4, Venkatraman teaches the terminal device, wherein the receiver circuitry is configured to receive data indicative of the ground elevation at the geographical position of the terminal device from the infrastructure equipment (paragraph [0021], lines 13-21).  
For claim 5, Venkatraman teaches the terminal device, wherein the data indicative of the ground elevation at the geographical position of the terminal device is received together with the reference value of the parameter and the reference value of the vertical position at which the reference value of the parameter is associated (paragraph [0021], lines 18-27).  
For claim 8, Venkatraman teaches the terminal device, the terminal device comprising transmitter circuitry configured to transmit a signal to the infrastructure equipment, wherein: the (is the value of the AP in the level 2) and the reference value of the vertical position at which the reference value of the parameter is associated is received from the infrastructure equipment as data comprised within system information transmitted by the infrastructure equipment (is the value of the user device  in the level 1), the system information being transmitted by the infrastructure equipment in response to receiving the signal transmitted by the transmitter circuitry (paragraph [0017], lines  1-12).
For claim 9, Venkatraman teaches the terminal device, wherein the processing circuitry is configured to determine the value of the vertical position of the terminal device defined relative to the second reference vertical position based on the reference value of the parameter and/or 4Docket No. 14420US01 Preliminary Amendment based on the reference value of the vertical position at which the reference value of the parameter is associated only at a time during the valid duration (paragraph [0036], lines  10-21).  
For claim 12, Venkatraman teaches the terminal device, wherein the reference value of the parameter and the reference value of the vertical position at which the reference value of the parameter is associated is received together with data indicative of a valid geographical region of the reference value of the parameter and/or the reference value of the vertical position at which the reference value of the parameter is associated, wherein the processing circuitry is 5Docket No. 14420US01 Preliminary Amendment configured to determine the value of the vertical position of the terminal device defined relative to the second reference vertical position based on the reference value of the parameter and/or based on the reference value of the vertical position at which the reference value of the parameter is associated only when the terminal device is geographically positioned within the valid geographical region (paragraph [0013]-[0014]).  
For claim 13, Venkatraman teaches the terminal device, wherein the processing circuitry is configured to control the terminal device to operate in a discontinuous reception and/or transmission mode in which, during each of a plurality of first successive time periods, the terminal device is configured to transmit predetermined data to and/or receive predetermined data from the infrastructure equipment and, during each of a plurality of second successive time periods, the terminal device is configured to not transmit the predetermined data to and/or receive the predetermined data from the infrastructure equipment, wherein the length of each of the first and/or second repeating time periods is determined in accordance with a characteristic of the parameter(paragraph [0042], lines  1-26).   
For claim 14, Venkatraman teaches the terminal device, wherein the reference value of the parameter is detected using sensor circuitry at a predetermined geographical position and at a (paragraph [0018], lines 1-39). 
For claim 15, Venkatraman teaches the terminal device, wherein the sensor circuitry which detects the reference value of the parameter is co-located with the infrastructure equipment (110, 112 and 114 fig. 1) (paragraph [0021], lines 18-27).  
For claim 16, Venkatraman teaches the terminal device, wherein the parameter is atmospheric pressure (paragraph [0016], lines 1-17). 
For claim 17, Venkatraman teaches the terminal device, the terminal device comprising further receiver circuitry configured to receive Global Navigation Satellite System (GNSS) signals, wherein the processing circuitry is configured to determine the geographical position of the terminal device using the received GNSS signals (paragraph [0033], lines 12-30). 
For claim 18, Venkatraman teaches the terminal device, the terminal device comprising further receiver circuitry configured to receive a beacon signal from a beacon signal emitting device located at a location, wherein the processing circuitry is configured to determine the geographical position of the terminal device using the received beacon signal and the location of the beacon signal emitting device (paragraph [0018], lines 23-39). 
For claim 19, Venkatraman teaches the terminal device, wherein: the reference value of the parameter and the reference value of the vertical position at which the reference value of the parameter is associated are received together with data indicative of an accuracy of the reference value of the parameter and/or the reference value of the vertical position at which the reference value of the parameter is associated; and the processing circuitry is configured to determine whether to use the reference value of the parameter and/or the reference value of the vertical position at which the reference value of the parameter is associated depending on the data indicative of the accuracy of the reference value of the parameter and/or the reference value of the vertical position at which the reference value of the parameter is associated and data indicative of a required accuracy of the reference value of the parameter and/or the reference value of the vertical position at which the reference value of the parameter is associated with the terminal device (paragraph [0014], lines  12-39).  
For claim 20, Venkatraman teaches an Infrastructure equipment for use with a wireless telecommunications network, the infrastructure equipment comprising:
 transmitter circuitry (104 figure 1)  configured to transmit, to a terminal device of the wireless telecommunications network, a reference value of a parameter detectable by the terminal (116 figure 1) (paragraph  [0013], lines 1-13), the parameter being variable in response to a variation in vertical position of the terminal device (102 figure 1) (paragraphs [0015], lines  [0019], lines 1-5);, and a reference value of the vertical position at which the reference value of the parameter is associated, the reference value of the vertical position being defined relative to a first reference vertical position (110 fig. 1) (402, 406 figure 4) (paragraph  [0050], lines 1-18), wherein: 
the terminal device is configured to determine a value of the vertical position of the terminal device defined relative to a second reference vertical position, the determining comprising:
 determining the second reference vertical position based on a geographical position of the terminal device (112 fig. 1) (paragraph [0051]-[0052], lines 1-18 the new altitude is presented as the 2nd vertical position);  
7Docket No. 14420US01 Preliminary Amendmentdetermining a value of the vertical position of the terminal device defined relative to the first reference vertical position based on a detected value of the parameter, the reference value of the parameter, the reference value of the vertical position at which the reference value of the parameter is associated and a predetermined relationship between the variation in the value of the parameter and the variation in vertical position of the terminal device (paragraph  [0052-[0055], lines 1-18); and 
determining the value of the vertical position of the terminal device defined relative to the second reference vertical position based on a difference between the determined value of the vertical position of the terminal device defined relative to the first reference vertical position and the second reference vertical position(paragraphs  [0042], lines 22-26  [0060]-[0062], lines 1-18). Venkatraman disclose all the subject matter of the claimed invention with the exemption of the wherein the reference value of the parameter  and the reference value of the vertical position at which the reference value of the parameter is associated is received together with data indicative of one or more of a valid duration of the reference value of the parameter and the reference value of the vertical position at which the reference value of the parameter is associated, wherein the valid duration is updateable based on a prediction of upcoming differences in atmospheric pressure as recited in claim 20.
Morioka from the same or analogous art teaches the wherein the reference value of the parameter (s3 fig5)(paragraph [0063], lines 1-7) and the reference value of the vertical position (altitude) at which the reference value of the parameter is associated is received together with data indicative of one or more of a valid duration of the reference value of the parameter (s5 fig5) (paragraph [0063], lines 7-19) and the reference value of the vertical position at which the reference value of the parameter is associated, wherein the valid duration is updateable based on a prediction of upcoming differences in atmospheric pressure (paragraph [0030], lines 1-7) and (paragraph [0066], lines 1-14). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the wherein the reference value of the parameter and the reference value of the vertical position at which the reference value of the parameter is associated is received together with data indicative of one or more of a valid duration of the reference value of the parameter and the reference value of the vertical position at which the reference value of the parameter is associated, wherein the valid duration is updateable based on a prediction of upcoming differences in atmospheric pressure as taught by Morioka into the indoor positioning using pressure sensors device of Venkatraman.   
The wherein the reference value of the parameter and the reference value of the vertical position at which the reference value of the parameter is associated is received together with data indicative of one or more of a valid duration of the reference value of the parameter and the reference value of the vertical position at which the reference value of the parameter is associated, wherein the valid duration is updateable based on a prediction of upcoming differences in atmospheric pressure can be modify/implemented by combining the wherein the reference value of the parameter and the reference value of the vertical position at which the reference value of the parameter is associated is received together with data indicative of one or more of a valid duration of the reference value of the parameter and the reference value of the vertical position at which the reference value of the parameter is associated, wherein the valid duration is updateable based on a prediction of upcoming differences in atmospheric pressure with the device. This process is implemented as a hardware solution or as firmware solutions of Morioka into the indoor positioning using pressure sensors device of Venkatraman. As disclosed in Morioka, the motivation for the combination would be to use the reference value of the parameter based on the measurement of the barometer that measure the  atmospheric pressure, weather and determining altitude. It will help the mobile device to be located faster according to the elevation in a geographical position, becoming more efficient and reliable for a better localization and connection with a better communication quality.
Claim 6 is rejected under 35 U.S.C. 103 as being un-patentable over Venkatraman et al Patent Application No. :( US 2017/0072110 A1) hereinafter referred as Venkatraman, in view of Morioka   US Patent Application No.:( US 2017/0219342 A1) hereinafter referred as Morioka, in further view of Kennedy, JR et al   US Patent Application No.:( US 2003/0069024 A1) hereinafter referred as Kennedy.
For claim 6, Venkatraman disclose all the subject matter of the claimed invention with the exemption of the data indicative of the ground elevation at the geographical position of the terminal device comprises geomorphological information associated with the geographical position of the terminal device as recited in claim 6.
Kennedy from the same or analogous art teaches the data indicative of the ground elevation at the geographical position of the terminal device comprises geomorphological information associated with the geographical position of the terminal device (paragraph [0002], lines 22-30).  . Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use data indicative of the ground elevation at the geographical position of the terminal device comprises geomorphological information associated with the geographical position of the terminal device as taught by Kennedy into the indoor positioning using pressure sensors device of Venkatraman.   
The data indicative of the ground elevation at the geographical position of the terminal device comprises geomorphological information associated with the geographical position of the terminal device can be modify/implemented by combining the data indicative of the ground elevation at the geographical position of the terminal device comprises geomorphological information associated with the geographical position of the terminal device with the device. This process is implemented as a hardware solution or as firmware solutions of Kennedy into the indoor positioning using pressure sensors device of Venkatraman. As disclosed in Kennedy, the motivation for the combination would be to use the ground of elevation and the study of the landforms of the surface in order to perform a better localization in regards to the geographical position, becoming more efficient and reliable for a better localization.
Allowable Subject Matter
Claims 7 and 10-11 and are objected as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH AREVALO/            Primary Examiner, Art Unit 2642